Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose a shaving unit with at least a first and second cutting unit, wherein the first and second drive spindles for the cutting units respectively extend from the transmission unit to the first housing and the second housing via an open space and respectively pass through openings in bottoms walls of the first housing and the second housing, and the open space surrounds the central support member is between the transmission unit and the first and second cutting units the shaving apparatus in combination with the limitations as set forth in in claims 1, 16, and 18. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA M LEE/Primary Examiner, Art Unit 3724